Case 5:20-cv-01520-AFM Document 29 Filed 08/11/21 Page 1 of 15 Page ID #:1134



  1

  2

  3

  4

  5

  6

  7

  8                            UNITED STATES DISTRICT COURT

  9                          CENTRAL DISTRICT OF CALIFORNIA

10

11        TIMOTHY MITCHELL B.,1                          Case No. 5:20-cv-01520-AFM

12                            Plaintiff,
                                                        MEMORANDUM OPINION AND
13                    v.
                                                        ORDER REVERSING AND
14        KILOLO KIJAKZI,                               REMANDING DECISION OF THE
          Acting Commissioner of Social                 COMMISSIONER
15
          Security,2
16
                              Defendant.
17

18

19             Plaintiff filed this action seeking review of the Commissioner’s final decision
20    denying his application for supplemental security income. In accordance with the
21    Court’s case management order, the parties have filed briefs addressing the merits of
22    the disputed issues. The matter is now ready for decision.
23
      1   Plaintiff’s name has been partially redacted in accordance with Federal Rule of Civil Procedure
24
      5.2(c)(2)(B) and the recommendation of the Committee on Court Administration and Case
25    Management of the Judicial Conference of the United States.

26    2
         Kilolo Kijakazi became the Acting Commissioner of Social Security on July 9, 2021. Pursuant
      to Rule 25(d) of the Federal Rules of Civil Procedure, Kilolo Kijakazi should be substituted,
27    therefore, for Andrew Saul as the defendant in this suit. No further action need be taken to continue
28    this suit by reason of the last sentence of section 205(g) of the Social Security Act, 42 U.S.C.
      § 405(g).
Case 5:20-cv-01520-AFM Document 29 Filed 08/11/21 Page 2 of 15 Page ID #:1135



  1                                  DISPUTED ISSUES
  2         1. Whether the ALJ properly considered the medical evidence and medical
  3            opinions.
  4         2. Whether the ALJ properly considered Plaintiff’s subjective statements.
  5

  6                               STANDARD OF REVIEW
  7         Under 42 U.S.C. § 405(g), this Court only reverses the Commissioner’s
  8   decision if its findings are based on legal error or are not supported by substantial
  9   evidence. See Molina v. Astrue, 674 F.3d 1104, 1110 (9th Cir. 2012), superseded by
10    regulation on other ground as recognized in, Sweets v. Kijakazi, 2021 WL 3485934,
11    at *1 (9th Cir. Aug. 9, 2021). As the Supreme Court has stated, “whatever the
12    meaning of ‘substantial’ in other contexts, the threshold for such evidentiary
13    sufficiency is not high.” Biestek v. Berryhill, 139 S. Ct. 1148, 1154 (2019).
14    Substantial evidence is “more than a scintilla, but less than a preponderance.”
15    Reddick v. Chater, 157 F.3d 715, 720 (9th Cir. 1998). Where the evidence is
16    susceptible to more than one rationale interpretation, one of which supports the ALJ’s
17    decision, the ALJ’s conclusion must be upheld. See Thomas v. Barnhart, 278 F.3d
18    947, 954 (9th Cir. 2002). As such, this Court may not substitute its judgment for that
19    of the Commissioner. See Jamerson v. Chater, 112 F.3d 1064, 1065 (9th Cir. 1997).
20    Even when the ALJ commits legal error, the decision will be upheld where that error
21    is harmless. Treichler v. Comm’r of Soc. Sec. Admin., 775 F.3d 1090, 1099 (9th Cir.
22    2014). An error is harmless if it is inconsequential to the ultimate nondisability
23    determination. Id.
24

25                                     BACKGROUND
26          On May 19, 2017, Plaintiff filed an application for Supplemental Security
27    Income, alleging disability beginning January 1, 1999. (Administrative Record
28    (“AR”) 164.) His application was denied initially and upon reconsideration. (AR 84,

                                                2
Case 5:20-cv-01520-AFM Document 29 Filed 08/11/21 Page 3 of 15 Page ID #:1136



  1   92.) A video hearing was held before an Administrative Law Judge (“ALJ”) on
  2   September 13, 2019. (AR 31.) Plaintiff (represented by an attorney) and a vocational
  3   expert (“VE”) testified at the hearing. (AR 33-48.)
  4         On October 29, 2019, the ALJ issued an unfavorable decision. The ALJ
  5   summarized the relevant medical record, finding that Plaintiff’s seizure disorder and
  6   mental impairment significantly limited his ability to perform basic work activities.
  7   (AR 17.) The ALJ found Plaintiff had seizure disorder and examined a progress note
  8   report from Riverside University Health System that documented a seizure episode
  9   in March 2018 at a provider’s office. (AR 21; citing AR 991.) Treatment records
10    from December 28, 2017 and February 20, 2018 reflect ER visits and hospital
11    treatments for Plaintiff’s seizure. (AR 21; citing AR 730, 979.) The ALJ noted that
12    while incarcerated, Plaintiff had a breakthrough seizure on February 11, 2017, which
13    resulted in facial trauma. (AR 21; citing AR 555.) An x-ray revealed a non-displaced
14    nasal blow fracture from the fall. (AR 555.) Plaintiff was prescribed a soft-foam
15    seizure helmet after the incident. (AR 21; citing AR 494.) Plaintiff reported better
16    seizure control on February 17, 2017 after his medications were increased. (AR 21;
17    citing AR 555.)
18          The ALJ stated that the medical records reported less frequent seizures than
19    alleged by Plaintiff. The ALJ references a psychiatric assessment from October 11,
20    2018, which states that Plaintiff had two seizures over the last 10 days and a progress
21    note report from the same date which states that Plaintiff reported having a seizure
22    two weeks ago. (AR 21; citing AR 836, 1029.) The ALJ also reviewed a treatment
23    note indicating between October 2018 to March 2019, Plaintiff had not gone in for
24    treatment and was reported to have relapsed on methamphetamines, at which time he
25    also stopped taking his regular medications and was having more frequent seizures.
26    (AR 21; citing AR 759.) Plaintiff reported he had not had another seizure since
27    beginning his current regimen. Id.
28

                                                3
Case 5:20-cv-01520-AFM Document 29 Filed 08/11/21 Page 4 of 15 Page ID #:1137



  1         The ALJ also found that treatment records showed Plaintiff’s use of
  2   ambulatory devices including a cane on February 23, 2018 and later a walker around
  3   March 2018. (AR 21; citing AR 741, 994.) Plaintiff used these devices for his
  4   unsteady gait.
  5         When considering his mental impairments, the ALJ addressed notes
  6   documenting Plaintiff reporting auditory and visual hallucinations occurring multiple
  7   times per day. (AR 21; citing AR 624.) The ALJ found this to be especially noted in
  8   an assessment from September 2017, during which time Plaintiff reported he stopped
  9   taking his psychiatric medication while in prison and was now requesting to restart
10    them. (AR 21; citing AR 625.) Plaintiff later reported on November 28, 2017, that he
11    was doing much better on his medications but was still hearing voices, though they
12    were not as bad. (AR 21; citing AR 932.) The ALJ also noted that Plaintiff reported
13    having difficulty in trying to restart his life without depending on crime and observed
14    that Plaintiff has a lengthy history of substance abuse and crime. (AR 21; citing AR
15    624, 844.)
16          The ALJ found the opinion of consultative examiner, Robert A. Moore, M.D.,
17    to be somewhat persuasive. Dr. Moore conducted a neurological evaluation of
18    Plaintiff on December 18, 2017. (AR 22; citing AR 703.) Dr. Moore found Plaintiff
19    was alert and oriented to person, place, and time; was able to recall three objects after
20    a five-minute period; was able to perform simple calculations; and was able to follow
21    three-step commands. (AR 704.) Dr. Moore found Plaintiff could perform rapid
22    alternating movements in his upper and lower extremities, and a finger-nose-finger
23    and heel-shin test did not reveal any dysmetria or transverse tremor. (AR 705.)
24    Plaintiff walked slightly slowly on a narrow base and did not attempt to walk on his
25    heels and toes. (AR 705.) Plaintiff had normal tone in the upper and lower
26    extremities. (AR 705.) Though Dr. Moore’s seizure precautions were persuasive, the
27    ALJ concluded that Dr. Moore did not include enough mental limitations in
28    Plaintiff’s assessment. (AR 22.)

                                                 4
Case 5:20-cv-01520-AFM Document 29 Filed 08/11/21 Page 5 of 15 Page ID #:1138



  1         The ALJ found the opinion of state agency psychological consultant, Tim
  2   Schumacher, Ph.D., to be persuasive. (AR 22.) Dr. Schumacher opined that
  3   Plaintiff’s ability to understand and remember job instructions was not significantly
  4   limited, and he could complete one- and two-step assignments for up to two-hour
  5   intervals during a regular workday and workweek. (AR 58.) Dr. Schumacher found
  6   that Plaintiff could engage in routine contacts with coworkers, and brief reminders
  7   would be needed to follow through on work assignment changes. (AR 58-59.) The
  8   ALJ determined that Dr. Schumacher’s opinion was supported by the overall record,
  9   including Plaintiff’s daily activities and the findings that Plaintiff shows some
10    improvement with treatment and compliance. (AR 22.) This was also consistent with
11    the medical findings of Dr. Moore. Id.
12          The ALJ also found the opinion of state agency psychological consultant, Janet
13    Anguas-Keiter, Psy.D., to be persuasive. (AR 22.) Dr. Anguas-Keiter’s reevaluation
14    concurred with Dr. Schumacher’s report and noted that overall Plaintiff can complete
15    simple, routine, and repetitive tasks in a socially limited setting. (AR 72.) The ALJ
16    found Dr. Anguas-Keiter’s opinion was supported by the overall medical evidence
17    and consistent with Dr. Moore’s medical findings. (AR 22.)
18          The ALJ gave great weight to the physical limitations included in opinions of
19    state agency medical consultants, Q. Nguyen, M.D., and Brian Harper, M.D. (AR
20    23.) The ALJ found Dr. Nguyen’s and Dr. Harper’s statements recommending
21    Plaintiff could not climb ladders, ropes or scaffolds and must avoid all exposures to
22    hazards were supported by the record as a whole, which reflected continued treatment
23    for seizure disorder. Id. The opinions were also consistent with the findings of
24    Dr. Moore who found normal tone in Plaintiff’s upper and lower extremities with no
25    evidence of dysmetria or transverse tremor. Id.
26          The ALJ found the opinion of one of Plaintiff’s treating physicians to be
27    unpersuasive because his statements were inconsistent in his own records. (AR 23.)
28    Plaintiff’s physician, Scott Weingold, M.D., stated that Plaintiff gets nervous and

                                               5
Case 5:20-cv-01520-AFM Document 29 Filed 08/11/21 Page 6 of 15 Page ID #:1139



  1   fearful when trying to learn new things because he knows he has a significant
  2   problem learning new multi-step instructions and that, if Plaintiff were to attempt
  3   gainful competitive employment, he would quickly become anxious which would
  4   increase his hallucinations to the point that he could not distinguish reality from
  5   psychosis. (AR 23; citing AR 623.) Dr. Weingold later notes that Plaintiff can grasp
  6   concepts quite quickly and is able to manipulate ideas, even those that are distressing
  7   to him. (AR 23; citing AR 634.) The ALJ found this level of impairment is not
  8   supported in the record which documents mostly conservative treatment and some
  9   improvement with compliance. (AR 23.) The ALJ did not discuss the opinion of
10    another treating physician, Dr. Anicia Jimenez Policar.
11          The ALJ found that Plaintiff suffered from the following severe impairments:
12    seizure disorder and mental impairment variously diagnosed to include depression.
13    (AR 17.) The ALJ did not find Plaintiff’s mental impairment of substance abuse to
14    be severe. (AR 18.) The ALJ then determined that Plaintiff had the residual functional
15    capacity (“RFC”) to perform a full range of work at all exertional levels but with the
16    following non-exertional limitations: Plaintiff should never climb ladders, ropes or
17    scaffolds but can occasionally balance with the use of a hand-held assistive device
18    for ambulation. He must avoid all exposure to operational control of moving
19    machinery, unprotected heights, and hazardous machinery. Plaintiff can understand,
20    carry out and remember simple instructions, make commensurate work-related
21    decisions, and respond appropriately to supervision, coworkers, and work situations.
22    Plaintiff can deal with routine changes in work setting, maintain concentration,
23    persistence and pace for up to and including two hours at a time with normal breaks
24    throughout a normal workday. Plaintiff is suitable for jobs requiring no interaction
25    with the public and can be around coworkers throughout the day but should be
26    required to have only occasional interaction with them. (AR 20.)
27          Relying on the VE’s testimony, the ALJ determined that Plaintiff was unable
28    to perform his past relevant work as a Construction Worker or a Carpenter but found

                                                6
Case 5:20-cv-01520-AFM Document 29 Filed 08/11/21 Page 7 of 15 Page ID #:1140



  1   that Plaintiff could work as a Mail Clerk or a Router. (AR 25.) Accordingly, the ALJ
  2   determined that Plaintiff was not disabled since May 19, 2017, the date the
  3   application was filed. (AR 25.) The Appeals Council denied review (AR 1-5), thereby
  4   rendering the ALJ’s decision the final decision of the Commissioner.
  5

  6                                       DISCUSSION
  7   1.    Whether the ALJ properly considered the medical evidence and medical
  8         opinions.
  9         Relevant Medical Evidence
10          Plaintiff contends that the ALJ failed to properly consider all the relevant
11    medical evidence when assessing his RFC. (ECF 22 at 3.) Plaintiff points to findings
12    in the medical record that the ALJ did not mention in his assessment, including his
13    trigger finger on his dominant right hand, his neuropathy in his lower extremities,
14    and his limited mobility in his left knee.
15          On September 27, 2017, Plaintiff complained about an unsteady gait and right-
16    hand pain and requested a cane. Plaintiff’s ambulatory issues were referred for
17    physical therapy. (AR 724.) On December 29, 2017, Plaintiff was referred to a
18    neurologist for his bilateral lower extremities, which consisted of numbness on the
19    entire bottom of his left foot and right toes. Plaintiff also complained about knee pain
20    at this time. (AR 828.) Plaintiff again complained about worsening muscle spasms in
21    his hand on February 8, 2018, which made it difficult for him to open his fingers. It
22    was noted by the examining physician that Plaintiff’s right fingers were unable to
23    voluntarily abduct from his palm and could only be un-pried with difficulty due to
24    their contraction. The physician did not see evidence of trigger finger at the time but
25    sent in a referral to confirm. (AR 736.) On February 23, 2018, Plaintiff continued to
26    complain about an unsteady gait and was noted to still use his cane for ambulation.
27    At this time, Plaintiff put in a request for a walker with wheels and brakes. (AR 741.)
28    By March 23, 2018, Plaintiff was noted to have unspecified trigger finger. (AR 745.)

                                                   7
Case 5:20-cv-01520-AFM Document 29 Filed 08/11/21 Page 8 of 15 Page ID #:1141



  1   On May 14, 2018, Plaintiff was still complaining about his right hand sticking and
  2   locking on the last three fingers and was given an ambulatory referral to orthopedic
  3   surgery. (AR 747-748.) On June 11, 2018, Plaintiff was given a wrist support for his
  4   trigger finger and was redirected to an orthopedist. (AR 751-752.) On September 13,
  5   2018, Plaintiff was noted to have very limited gait with his cane and could not get up
  6   on the exam table easily due to his knee brace on his left leg which limited his
  7   extension and flexion. (AR 754.)
  8         When determining a claimant’s RFC, the Commissioner will look at all the
  9   relevant evidence in the claimant’s case record. 20 C.F.R. § 404.1545(e); see also
10    Laborin v. Berryhill, 867 F.3d 1151, 1153 (9th Cir. 2017). However, an ALJ is not
11    required to discuss every piece of evidence in the record. See Hiler v. Astrue, 687
12    F.3d 1208, 1212 (9th Cir. 2012) (“[t]he ALJ is not required to discuss evidence that
13    is neither significant nor probative.”). For the following reasons, the ALJ did not err
14    in failing to discuss the evidence Plaintiff identifies.
15          With respect to Plaintiff’s neuropathy and limited mobility, the ALJ
16    considered treatment records on February 23, 2018 and March 15, 2018, which noted
17    that Plaintiff used a cane and later a walker for his unsteady gait. (AR 21, citing AR
18    741, 994.) The ALJ also referred to Plaintiff’s testimony during the hearing in which
19    he stated that he had neuropathy throughout his whole body, used a four-wheel
20    walker, and was wearing a knee brace. (AR 20, see AR 35, 43.) Furthermore, the ALJ
21    specifically required use of an assistive device for ambulation in the RFC
22    hypothetical to the VE. (AR 46.) Plaintiff’s counsel did not contest the limitations
23    presented by the ALJ to the VE during the hearing, and counsel did not add any
24    limitations for the VE to consider. (AR 47-48.) In general, Plaintiff is responsible for
25    providing evidence that the ALJ will use when determining his RFC. See 20 C.F.R.
26    § 404.1545(a)(3). In his initial application and upon reconsideration, Plaintiff failed
27    to assert disability based on neuropathy. (See AR 196, 50, 64.) Only now in his brief
28    to this Court does Plaintiff contend that these impairments would make it difficult to

                                                  8
Case 5:20-cv-01520-AFM Document 29 Filed 08/11/21 Page 9 of 15 Page ID #:1142



  1   stand and walk for 6 out of an 8-hour workday as required for both occupations
  2   identified by the VE. (ECF 22 at 13-14.) However, none of the records that Plaintiff
  3   cites assesses any limitations due to his diagnosis of neuropathy, and the mere
  4   existence of an impairment is not sufficient proof of a disability. Matthews v. Shalala,
  5   10 F.3d 678, 680 (9th Cir. 1993).
  6         As to Plaintiff’s trigger finger argument, the ALJ noted that Plaintiff wore a
  7   wrist brace during the administrative hearing. (AR 20, see AR 35.) Though the ALJ
  8   does not mention Plaintiff’s trigger finger in the written decision, Plaintiff did not
  9   bring the impairment to the ALJ’s attention at any point during the hearing, despite
10    having ample opportunity to do so. (See AR 43, 44, 46, 47, 48.) The ALJ has an
11    obligation to take reasonable steps to ensure the issues and questions raised by
12    medical evidence are addressed so that the disability determination is fairly made on
13    a sufficient record of information. See Tidwell v. Apfel, 161 F.3d 599, 602 (9th Cir.
14    1999). When represented by counsel, a claimant must raise all issues and evidence at
15    the administrative hearings to preserve them on appeal. See Meanel v. Apfel, 172 F.3d
16    1111, 1115 (9th Cir. 1999). Plaintiff’s counsel did not raise this issue with the ALJ
17    during the administrative hearing and did not raise these issues to the Appeal Council.
18    (AR 33-48; 163.) Additionally, there is no other mention of the trigger finger
19    diagnosis after June 11, 2018. (AR 751-752.) Again, the mere existence of an
20    impairment is not sufficient proof of a disability. Matthews, 10 F.3d at 680. Because
21    Plaintiff did not bring this evidence to the ALJ’s attention initially and the Plaintiff
22    does not point to any evidence showing how this would result in a functional
23    limitation, the ALJ did not err in not discussing it in the written decision or including
24    it in Plaintiff’s RFC.
25          Treating Physician Opinions
26          The current regulations provide that for claims filed on or after March 27,
27    2017, the Commissioner will not defer or give any specific evidentiary weight,
28    including controlling weight, to any medical opinions or prior administrative medical

                                                 9
Case 5:20-cv-01520-AFM Document 29 Filed 08/11/21 Page 10 of 15 Page ID #:1143



  1   findings, including those from [Plaintiff’s] medical sources. 20 C.F.R. § 416.920c(a).
  2   Because Plaintiff’s claim was filed on May 19, 2017, these regulations apply. Prior
  3   to the current regulations, Ninth Circuit law held that an ALJ must provide clear and
  4   convincing reasons to reject a treating physician’s uncontradicted opinion and must
  5   provide specific and legitimate reasons to reject a treating physician’s contradicted
  6   opinion. See Trevizo v. Berryhill, 871 F.3d 664, 675 (9th Cir. 2017). Some district
  7   courts have continued to apply the “specific and legitimate” standard as a
  8   “benchmark against which the Court evaluates [the ALJ’s] reasoning.” See, e.g.,
  9   Kathleen G. v. Comm’r of Soc. Sec., 2020 WL 6581012, at *3 (W.D. Wash. Nov. 10,
 10   2020). It remains to be seen whether the new regulations will meaningfully change
 11   how the Ninth Circuit evaluates the adequacy of an ALJ’s reasoning and whether the
 12   Ninth Circuit will continue to require that an ALJ provide “clear and convincing” or
 13   “specific and legitimate reasons” in the analysis of medical opinions. Joseph Perry
 14   B. v. Saul, 2021 WL 1179277, at *3 (C.D. Cal. Mar. 29, 2021) (quoting Patricia F.
 15   v. Saul, 2020 WL 1812233, at *3 (W.D. Wash. Apr. 9, 2020)). Nonetheless, the Court
 16   is mindful that it must defer to the new regulations, even when they conflict with
 17   judicial precedent. See Agans v. Saul, 2021 WL 1388610, at *7 (E.D. Cal. Apr. 13,
 18   2021).
 19                Dr. Weingold
 20         Plaintiff contends that the ALJ failed to properly consider and give appropriate
 21   weight to the opinion of treating psychiatrist Scott Weingold, M.D. (ECF 22 at 11.)
 22   The ALJ rejected Dr. Weingold’s opinion because it was inconsistent with his own
 23   records. In Dr. Weingold’s reports, he states that Plaintiff could not attempt gainful
 24   competitive employment because normal supervisory feedback would increase his
 25   stress and cause him to hallucinate to the point of not being able to distinguish reality
 26   from psychosis. (AR 623.) However, as the ALJ noted, Dr. Weingold also expresses
 27   the opinion that Plaintiff is quite intelligent and can grasp concepts quite quickly and
 28

                                                 10
Case 5:20-cv-01520-AFM Document 29 Filed 08/11/21 Page 11 of 15 Page ID #:1144



  1   is able to manipulate ideas, even those that are quite distressing to him. (AR 23; citing
  2   AR 634.)
  3         Under the relevant regulations, an ALJ must determine how persuasive they
  4   find a medical opinion. 20 C.F.R. § 416.920c(b). Supportability and consistency are
  5   the most important factors when determining persuasiveness. 20 C.F.R. §
  6   416.920c(b)(2). Based on inconsistencies in Dr. Weingold’s statements about
  7   Plaintiff’s ability to deal with stress, the ALJ found that Dr. Weingold’s opinion to
  8   be unpersuasive. This was a “sufficient and legitimate” reason on which to reject Dr.
  9   Weingold’s opinion. Plaintiff has not offered explanation or justification for the
 10   inconsistent statements, but rather argues that Dr. Weingold’s opinion is supported
 11   by the record as a whole. (ECF 22 at 12.) Yet the ALJ also found that the level of
 12   impairment described by Dr. Weingold is not supported by the record — which
 13   includes mostly conservative treatment and some improvement with compliance.
 14   (AR 23.) The fact that Plaintiff can articulate an alternate interpretation of the facts
 15   does not mean that substantial evidence does not support the ALJ’s decision. (ECF
 16   27 at 7.) Where evidence is susceptible to more than one rational interpretation, the
 17   ALJ’s conclusion must be upheld. Burch v. Barnhart, 400 F.3d 676, 681 (9th Cir.
 18   2005). Because the ALJ gave a specific and legitimate reason for rejecting Dr.
 19   Weingold’s opinion, that decision must be upheld.
 20                Dr. Policar
 21         Dr. Anicia Jimenez Policar was also a treating psychiatrist for Plaintiff. (See,
 22   e.g., AR 910-911, 1029-1030.) Plaintiff challenges the ALJ’s failure to account for
 23   Dr. Policar’s opinion. (ECF 22 at 11.) The ALJ did not reject or even discuss the
 24   opinion of Dr. Policar, and the Commissioner’s brief to the Court does not mention
 25   Dr. Policar or her opinion. Dr. Policar opined, inter alia, that Plaintiff’s
 26   schizoaffective disorder impaired his ability to complete job applications, perform
 27   interviews, and keep a job. (AR 911, 1030.) As such, her opinion is relevant to the
 28   issue of Plaintiff’s alleged disability. An ALJ must consider all medical opinion

                                                 11
Case 5:20-cv-01520-AFM Document 29 Filed 08/11/21 Page 12 of 15 Page ID #:1145



  1   evidence. See Tommasetti v. Astrue, 533 F.3d 1035, 1041 (9th Cir. 2008). Regardless
  2   of the standard for review of physician opinions, the ALJ erred in this regard: The
  3   ALJ’s decision failed to set out specific legitimate reasons to reject Dr. Policar’s
  4   opinion and failed to consider any of the factors listed in 20 C.F.R. § 404.1520c(c)(1)-
  5   (5), including the most important factors of supportability and consistency. See
  6   Beason v. Saul, 2020 WL 606760, at *3 (C.D. Cal. Feb. 7, 2020) (citing Joseph M.R.
  7   v. Comm’r of Soc. Sec., 2019 WL 4279027, at *8 (D. Or. Sept. 10, 2019) (“... [T]he
  8   ALJ did not reference [the examining physician’s] examination and did not articulate
  9   if and how he applied those specific factors to determine how much weight to give
 10   [the examining physician’s] opinion.... On this record the Court concludes the ALJ
 11   erred when he failed to consider [the examining physician’s] opinion and failed to
 12   provide legally sufficient reasons supported by substantial evidence in the record for
 13   doing so.”)).
 14         Because Dr. Policar’s opinion is relevant to the disability question and because
 15   the ALJ’s decision did not consider any of the factors for evaluating the
 16   persuasiveness of Dr. Policar’s opinion, the ALJ’s error cannot be deemed
 17   “inconsequential to the ultimate nondisability determination.” See Stout v. Comm’r,
 18   Soc. Sec. Admin., 454 F.3d 1050, 1055 (9th Cir. 2006); Carmickle v. Comm’r, Soc.
 19   Sec. Admin., 533 F.3d 1155, 1162 (9th Cir. 2008).
 20   2.    Whether the ALJ properly considered Plaintiff’s subjective statements.
 21         Plaintiff reported that he was unable to work due to symptoms and limitations
 22   from his seizures, mental disorder, and stroke. (AR 20; citing AR 196.) Plaintiff
 23   testified at the administrative hearing that he has between 4-20 seizures a day despite
 24   consistently taking his seizure medication. (AR 20; citing AR 39-40.) Plaintiff also
 25   stated he has neuropathy throughout his whole body. (AR 44.)
 26         The ALJ found that while Plaintiff’s impairments could reasonably be
 27   expected to cause his alleged symptoms, Plaintiff’s statements concerning the
 28   intensity, persistence, and limiting effects of these symptoms were not entirely

                                                12
Case 5:20-cv-01520-AFM Document 29 Filed 08/11/21 Page 13 of 15 Page ID #:1146



  1   consistent with the medical evidence and other evidence in the record. (AR 21.)
  2   Plaintiff contends that the ALJ failed to provide clear and convincing reasons for
  3   discounting his statements. (ECF 22 at 18.) In response, the Commissioner contends
  4   that the ALJ properly assessed Plaintiff’s statements. (ECF 27 at 9.)
  5         Once a claimant has produced medical evidence of an underlying impairment,
  6   the Commissioner cannot discredit his testimony as to the severity of symptoms
  7   merely because they are unsupported by objective medical evidence. Reddick v.
  8   Chater, 157 F.3d 715, 722 (9th Cir. 1998). If (as here) an ALJ does not specifically
  9   identify evidence of malingering, he must provide “clear and convincing” reasons to
 10   reject the claimant’s subjective testimony by specifically identifying “what testimony
 11   is not credible and what evidence undermines the claimant’s complaints.” Parra v.
 12   Astrue, 481 F.3d 742, 750 (9th Cir. 2007) (quoting Lester v. Chater, 81 F.3d 821,
 13   834 (9th Cir. 1995)). Factors to consider when making such a determination include
 14   objective medical evidence, claimant’s treatment history, claimant’s daily activities,
 15   unexplained failure to pursue or follow treatment, and inconsistencies in testimony.
 16   See Ghanim v. Colvin, 763 F.3d 1154, 1163 (9th Cir. 2014). As discussed below, the
 17   Court concludes the ALJ gave reasons for discounting Plaintiff’s subjective symptom
 18   testimony that were legally sufficient and supported by substantial evidence.
 19         Inconsistent Testimony
 20         In assessing a claimant’s credibility, an ALJ may consider inconsistencies
 21   either in the claimant’s testimony or between the testimony and the claimant’s
 22   conduct. See Fair v. Bowen, 885 F.2d 597, 604 n.5 (9th Cir. 1989). Plaintiff reported
 23   having between four and twenty seizures per day. However, the ALJ found that,
 24   Plaintiff’s use of a helmet, cane, or walker was minimally noted in the record, even
 25   though a higher frequency of use was expected given Plaintiff’s claim of near-
 26   constant seizures. Id. In addition, the ALJ found that while Plaintiff claimed that he
 27   could not work due to his medical limitations, he had also stated that he had no ability
 28   to “get on [his] own two feet” other than by crime. (AR 21, 23.) By these instances,

                                                13
Case 5:20-cv-01520-AFM Document 29 Filed 08/11/21 Page 14 of 15 Page ID #:1147



  1   the ALJ identified specific testimony of Plaintiff that he found inconsistent with the
  2   evidence in the record, and this provided a clear and convincing basis for discounting
  3   Plaintiff’s subjective claims. See Brown-Hunter v. Colvin, 806 F.3d 487, 493 (9th
  4   Cir. 2015).
  5          Criminal History
  6          The ALJ also referred to Plaintiff’s criminal history in his assessment of
  7   Plaintiff’s subjective claims. (AR 21.) Recent felony convictions involving moral
  8   turpitude are a proper basis for an adverse credibility finding. See Albidrez v. Astrue,
  9   504 F. Supp. 2d 814, 822 (C.D. Cal. 2007.); Dowdy v. Astrue, 2013 WL 395039, at
 10   *11 (C.D. Cal. Jan. 31, 2013) (an “extensive criminal history was also a clear and
 11   convincing reason supporting the ALJ’s adverse credibility finding.”). Here, Plaintiff
 12   reported recently serving two years for grand theft auto as part of a lengthy criminal
 13   history. (AR 21; citing AR 624, 844.) Grand theft auto is a crime of moral turpitude.
 14   Castillo-Cruz v. Holder, 581 F.3d 1154, 1160-61 (9th Cir. 2009). It was proper for
 15   the ALJ to consider Plaintiff’s grand theft auto conviction as another basis for
 16   discounting his subjective claims. See e.g., Cockren v. Astrue, 2010 WL 2791569, at
 17   *11 (E.D. Cal. July 14, 2010) (“His lack of forthright disclosure regarding these
 18   multiple convictions, as well as a history of criminal conviction for a crime of moral
 19   turpitude (grand theft [auto]) detracts from the claimant’s credibility.”); Kral v.
 20   Astrue, 2011 WL 4383111, at *7 (E.D. Cal. Sept. 20, 2011); Holt v. Colvin, 2015 WL
 21   1275907, at *13 (E.D. Cal. Mar. 19, 2015); Weirich v. Astrue, 2010 WL 4736481, at
 22   *5 (C.D. Cal. Nov. 15, 2010).3
 23   ///
 24   ///
 25

 26   3
        Because the ALJ provided the “clear and convincing” reasons discussed above, the Court need
      not discuss other grounds set out in the decision for discounting Plaintiff’s credibility because any
 27   error concerning those other grounds would be harmless. See Treichler, 775 F.3d at 1099 (An error
 28   is harmless if it is “inconsequential to the ultimate nondisability determination.”).

                                                       14
Case 5:20-cv-01520-AFM Document 29 Filed 08/11/21 Page 15 of 15 Page ID #:1148



  1                                          ORDER
  2         As a result of the ALJ’s error in assessing the opinion of Dr. Policar, IT IS
  3   ORDERED that Judgment be entered reversing the decision of the Commissioner
  4   and remanding this action for further administrative proceedings consistent with this
  5   opinion. It is not the Court’s intent to limit the scope of the remand.
  6

  7   DATED: 8/11/2021
  8                                           ____________________________________
  9
                                                   ALEXANDER F. MacKINNON
                                              UNITED STATES MAGISTRATE JUDGE
 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28

                                                15
